The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 21, 2014

                                       No. 04-14-00307-CR

                                   Thomas Edward KUNKEL,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR1566
                         Honorable Raymond Angelini, Judge Presiding

                                          ORDER
        Defendant pled guilty to stalking and was sentenced within the terms of a plea bargain.
Defendant timely filed a general notice of appeal. The trial court’s Certification of Defendant’s
Right of Appeal states this “is a plea-bargain case, and the defendant has NO right of appeal.”
See TEX. R. APP. P. 25.2(a)(2). The clerk’s record contains a written plea bargain, and the
punishment assessed did not exceed the punishment recommended by the prosecutor and agreed
to by defendant; therefore, the trial court’s certification accurately reflects that defendant’s case
is a plea bargain case. See TEX. R. APP. P. 25.2(a)(2).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court's
permission to appeal.” TEX. R. APP. P. 25.2(a)(2). The clerk’s record does not contain a written
motion ruled on before trial nor does it indicate the trial court granted defendant permission to
appeal. This court must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made a part of the record.” TEX. R. APP. P. 25.2(d).

        It is therefore ORDERED this appeal will be dismissed pursuant to Texas Rule of
Appellate Procedure 25.2(d), unless an amended trial court certification that shows defendant has
the right of appeal has been made part of the appellate record by June 20, 2014. See Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.
         All other appellate deadlines are SUSPENDED pending our resolution of the certification
issue.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court